Baker, X,
dissenting.
In order to dispose of this case, we must construe the statute under which appellant was convicted. Several important principles come into play when any court construes legislative enactments. First and foremost among these principles is that the primary objective of statutory construction is to ascertain and give effect to legislative intent. A related principle is that the plain, obvious, and rational meaning of a statute is always to be preferred to any curious, narrow, or strained construction. Turner v. Commonwealth, 226 Va. 456, 459, 309 S.E.2d 337, 338 (1983) (citations omitted).
When the legislature has spoken plainly, courts may not change or amend legislative enactments under the guise of construing them. The province of construction lies wholly within the domain of ambiguity. There is no ambiguity in the language that forbids a convicted felon to carry a firearm. That which is plain needs no interpretation, Winston v. City of Richmond, 196 Va. 403, 407-08, 83 S.E.2d 728, 731 (1954), and the words are to be given their ordinary meaning unless it is apparent that the legislative intent is otherwise. Spindel v. Jamison, 199 Va. 954, 957, 103 S.E.2d 205, 208 (1958). Where the statutory language is clear, we will not look for ambiguities to resolve. Anderson v. Commonwealth, 182 Va. 560, 565-66, 29 S.E.2d 838, 840-41 (1944). *359See also Lovisi v. Commonwealth, 212 Va. 848, 850, 188 S.E.2d 206, 208, cert. denied, 407 U.S. 922 (1972).
We need not search out other statutes to ascertain and give effect to the clear legislative intent shown by Code § 18.2-308.2. The American Heritage Dictionary of the English Language defines a ‘ ‘firearm’ ’ as “[a]ny weapon capable of firing a missile.” A BB gun is a weapon; it fires by a single shot the same type of missile as a shotgun propels.
Code § 18.2-308.2 is penal in nature and must be strictly construed, see Johnson v. Commonwealth, 211 Va. 815, 819, 180 S.E.2d 661, 664 (1971); however, this does not mean that appellant is entitled to a favorable result based upon an unreasonably restrictive interpretation of Code § 18.2-308.2. See Ansell v. Commonwealth, 219 Va. 759, 761, 250 S.E.2d 760, 761 (1979); Wesley v. Commonwealth, 190 Va. 268, 275-76, 56 S.E.2d 362, 365 (1949). No matter what else may be said of statutes prohibiting the use of or carrying firearms, all such statutes are enacted and intended for the protection of society against criminals by imposing further punishment when the criminal’s act is in violation of that legislative intent.
The majority acknowledges that our Supreme Court would hold that the same gun found in appellant’s possession, if used or displayed during the commission of a robbery as it was here, would be cause to impose enhanced punishment on appellant. I respectfully cannot join in an opinion that finds that the legislature did not intend to prohibit possession of that same weapon by a person who previously has been convicted of a felony. Because the record does not disclose the method by which the BB missile is discharged, I will not discuss that factor. However, even if the weapon appellant had in his possession is one as described by the majority, for the reasons stated above, I would affirm the judgment of the trial court. Accordingly, I respectfully dissent from the majority opinion.